Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 depends on claim 1 where it appears that the dependence on claim 1 is intended. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 18 of U.S. Patent No. 10678520. Although the claims at issue are :
Claims 1,2,11, and 17 of instant Application No. 15/953,639
claims 1, 14, and 18 of U.S. Patent No. 10678520
Regarding claim 1:
A system associated with a live environment executing a current algorithm, comprising: 

an algorithm data store containing information about a pool of available algorithms; and 

a deployment platform implemented in an edge portion at an industrial site associated with the live environment, coupled to the algorithm data store, including: 



a lifecycle manager adapted to: manage execution of the current algorithm in the live environment creating source data, and 



a performance manager adapted to: receive an indication of a selected at least one potential replacement algorithm from the pool of available algorithms, manage execution of the at least one potential replacement algorithm in a shadow environment using the source data, and report performance 

A system associated with a live environment executing a current algorithm, comprising: 

an algorithm data store containing information about a pool of available algorithms; 

a deployment platform, at least a portion of which is implemented in the edge portion at the industrial site associated with the live environment, coupled to the algorithm data store and algorithm analysis engine, including: 

a lifecycle manager adapted to: manage execution of the current algorithm in the live environment (Note: the live environment creates source data as illustrated in Fig.7 of 10678520)
                                                         


receive from the algorithm analysis engine the indication of the selected at least one potential replacement algorithm, manage execution of the at least one potential replacement algorithm in a shadow environment in a manner that does not alter 
(The algorithm in a shadow environment uses the source data as recited in [0030]; The limitation of claim 1 in the instant application recites dividing one component (lifecycle manger) into separate modules (lifecycle manager and performance manager). It would be obvious to one of ordinary skill in the art at the filing date of the instant application to take a subset of functionality from the lifecycle manager and assign it to the performance manager because all the functionality performed in performance manager are performed in the lifecycle manager.


The system of claim 1, further comprising: 

an algorithm analysis engine coupled to the algorithm data store and deployment platform, including: 



a data connection to access the information about the pool of available algorithms, and 



compare the information about each of the pool of available algorithms with at least one requirement associated with the current algorithm executing in the live environment,

based on said comparison, select at least one of the pool of available algorithms as a potential replacement algorithm, and 






transmit the indication of the selected at least one potential replacement algorithm.




an algorithm analysis engine, atleast a portion of which is implemented in a cloud portion of a cloud-to edge implementation, coupled to the algorithm data store, including:
a data connection to access the information about the pool of available algorithms, and




compare the information about each of the pool of available algorithms with at least one requirement associated with the current algorithm executing in the live environment,

based on said comparison and algorithm execution context information of an edge portion at an industrial site associated with the live environment, select at least one of the pool of available algorithms as a potential replacement algorithm, and

transmit an indication of the selected at least one potential replacement algorithm; 


A method associated with a live environment executing a current algorithm, comprising: 

managing, by a lifecycle manager of a deployment platform implemented in an edge portion at an industrial site associated with the live environment, execution of the current algorithm in the live environment to create a data source; 



at a performance manager of the deployment platform, an indication of a selected at least one potential replacement algorithm from a pool of available algorithms in an algorithm data; 









managing, by the performance manager, execution of the at least one potential replacement algorithm in a shadow environment using the source data; and 






reporting, by the performance manager, performance information associated with the at least one potential replacement algorithm.


A method associated with a live environment executing a current algorithm, comprising: ...

managing, by a lifecycle manager at a deployment platform at least a portion of which is implemented in the edge portion at the industrial site associated with the live environment, execution of the current algorithm in the live environment; (Note: to create a data source: same reason as described in claim 1)

Note: a performance manager of the deployment platform: same reason as described in claim 1; from a pool of available algorithms in an algorithm data:  potential replacement algorithms are select from a pool of available algorithms in an algorithm data as described in [0039])

managing, by the lifecycle manager, execution of the at least one potential replacement algorithm in a shadow environment in a manner that does not alter the live environment; and (Note: a performance manager: same reason as described in claim 1; using the source data: same reason as described in claim 1)

reporting, by the lifecycle manager, performance information associated with the current algorithm and the at least one potential replacement algorithm (Note: a performance manager: same reason as described in claim 1)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitation "wherein at least some of the performance," in line 1. There is insufficient antecedent basis for this limitation because it is not clear whether ‘the performance’ refers to ‘performance manager’ or ‘performance information’ in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

Claim 1-5, 7-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predix Technical Whitepaper (Predix Technical Whitepaper, Predix Architecture and Services, GE, 11/28/2016, hereafter Predix) in view of IBM SPSS Modeler 18.1.1 Deployment Guide (IBM, https://www.ibm.com/support/pages/spss-modeler-1811-documentation, 10/31/2017, hereafter IBM).
Regarding claim 1, 
Predix teaches 
A system associated with a live environment executing a current algorithm, comprising: ([Predix, p.5] Predix Machine is the software layer responsible for communicating with the industrial asset and the Predix Cloud, as well as running local applications, like edge analytics. This component can be installed on gateways, industrial controllers and sensors.)
an algorithm data store containing information about a pool of available algorithms; and ([Predix, p.23] Analytic Catalog ... includes complex algorithms packaged into services ... The author of each analytic can add metadata to the catalog entry - Note: analytics are the algorithms; Analytic Catalog is algorithm data store; metadata is the information
a deployment platform implemented in an edge portion at an industrial site associated with the live environment, coupled to the algorithm data store, including: ([Predix, Figure in p.10 and p.10] The Predix Machine software is deployed on the gateway device. And [Predix, p.8] Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine. And [Predix, p.21] the Analytic Catalog service makes it easy to deploy an analytic independently as a service – Note: Predix Machine is the deployment platform implemented in an edge portion (gateway) at an industrial site associated with the live environment)
a lifecycle manager adapted to: manage execution of the current algorithm ([Predix, p.20] Predix Analytic services provide a framework ...This framework can be used to manage the execution of analytics.) in the live environment creating source data, and ([Predix, p.8] Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine)
Predix does not appear to explicitly recite: “a performance manager adapted to: receive an indication of a selected at least one potential replacement algorithm from the pool of available algorithms, manage execution of the at least one 
However, IBM teaches:
a performance manager adapted to: receive an indication of a selected at least one potential replacement algorithm from the pool of available algorithms, ([IBM, p.27] The system will execute the champion challenger job step and determine a new champion. However, a new version of the champion will not be created or saved to the repository. Instead, the results will only be written to the job history log, indicating which challenger would have been chosen as the champion – Note: job history log is the indication of a selected at least one potential replacement algorithm (new champion) from the pool of available algorithms (challengers))
manage execution of the at least one potential replacement algorithm in a shadow environment using the source data, and ([IBM, p.27] By default, the system creates a new copy of the champion each time the champion challenger job step is run, stores the copy to the output location specified, and writes the results to the job history log. And [IBM, p.26] To select the data source used in the champion challenger analyses, perform the following steps – Note: storing the copy to the output location specified is managing execution of the at least one potential replacement algorithm in a shadow environment using the source data)
report performance information associated with the at least one potential replacement algorithm ([IBM, p.26] Model evaluation and comparison can focus on accuracy, gains, or accreditation.  And [IBM, p.20] Now evaluate the new model ... set missRateChallenge = value ’ModelEval’ – Note: accuracy, gains, or accreditation is the performance information; setting missRateChallenge is reporting performance information associated with the at least one potential replacement algorithm)
Predix and IBM are analogous in the arts because they discuss optimization of analytical methods to improve service delivery process. 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Predix and IBM before him and her, to modify the Predix machine (deployment platform) of Predix to use the steps taught by IBM in order to build a deployment platform implemented in an edge portion.
Regarding claim 2,
Predix and IBM teach the system of claim 1.
They further teach:
further comprising: an algorithm analysis engine coupled to the algorithm data store and deployment platform, including: ([Predix, p.8] Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine. And [Predix, p.21] the Analytic Catalog service makes it easy to deploy an analytic independently as a service – Note: edge analytics capability is the algorithm analysis engine; Preidx machine is the deployment platform; Analytic Catalog is the algorithm data store)
a data connection to access the information about the pool of available algorithms, and ([IBM, p.25] The Challengers table lists the default score branches for challengers that match the data source and the label associated with the first challenger. Only the challengers selected from the table will be compared to the first challenger when the job step is executed – Note: selecting challengers from the table is accessing the information about the pool of available algorithms)
at least one analysis computer processor coupled to the data connection and adapted to: ([IBM, p.2] IBM SPSS Collaboration and Deployment Services consists of a single, centralized IBM SPSS Collaboration and Deployment Services Repository that serves a variety of clients, using execution servers to process analytical assets)
compare the information about each of the pool of available algorithms with at least one requirement associated with the current algorithm executing in the [IBM, p.19-20] The champion model is compared to the challenger model. If the challenger model is better than the champion model, the champion model is overwritten. Thus, the challenger model becomes the new champion model...examine performance of existing model ... Now evaluate the new model – Note: performance is at least one requirement associated with the current algorithm executing in the live environment; existing model is the current algorithm; new model is each of the pool of available algorithms)
based on said comparison, select at least one of the pool of available algorithms as a potential replacement algorithm, and transmit the indication of the selected at least one potential replacement algorithm ([IBM, p.27] The system will execute the champion challenger job step and determine a new champion. However, a new version of the champion will not be created or saved to the repository. Instead, the results will only be written to the job history log, indicating which challenger would have been chosen as the champion – Note: a new version of the champion is the at least one of the pool of available algorithms as a potential replacement algorithm; writing the job history log is transmitting the indication of the selected at least one potential replacement algorithm)
Regarding claim 3,
Predix and IBM teach the system of claim 1.
They further teach:
wherein the current algorithm and the selected at least one potential replacement algorithm have at least one of: (i) different inputs, and (ii) different outputs ([IBM, p.19-20]  First do the evaluation of the current champion model...var missRateChamp...Now evaluate the new model... var missRateChallenge – Note: missRateChamp and missRateChallenge are different outputs between the current algorithm and the selected at least one potential replacement algorithm)
Regarding claim 4,
Predix and IBM teach the system of claim 1.
They further teach:
wherein the reported performance information is based on at least one of: (i) an objective rating, and (ii) a subjective rating including an effect on future performance ([IBM, p.23] Model evaluation and comparison can focus on accuracy, gains, or accreditation)
Regarding claim 5,
Predix and IBM teach the system of claim 1.
They further teach:
wherein data not included as an input to the current algorithm is analyzed to determine algorithm execution context information ([IBM, p.19-20] First do the evaluation of the current champion model... if missRateChamp > missRateChallenge – Note: missRateChamp is performance data that is not included as an input to the current algorithm; It is analyzed to determine algorithm execution context information; context refers to any parameter, condition, state, etc. that effects operation of an algorithm as recited in the instant aplication)
Regarding claim 7,
Predix and IBM teach the system of claim 1.
They further teach:
wherein the performance manager further manages execution of a copy of the current algorithm in the shadow environment ([IBM, p.27] the system creates a new copy of the champion each time the champion challenger job step is run, stores the copy to the output location specified, and writes the results to the job history log)
Regarding claim 8,
Predix and IBM teach the system of claim 1.
They further teach:
wherein at least some of the performance, prior to being transmitted to a cloud portion, undergoes a process associated with at least one of: (i) anonymization, (ii) de-identification, (iii) summarization, and (iv) normalization (Note: As indicated in 112(b) rejection, it is not clear if ‘the performance’ in this claim refers to ‘performance manager’ or ‘performance information’ in claim 1. For the sake of compact prosecution, the examiner takes it as ‘performance information’; [Predix, p.8] Edge analytics provide a way to pre-process the data so that only the pertinent information is sent to the cloud. And [Predix, p.16] analytics services enable applications to pour over the massive amounts of asset data and detect trends – Note: trend is a summary. Additionally, [IBM, p.20] export model ’ResolutionStatus’ summary as working_file format html – Note: challengers are the pool of available algorithms)
Regarding claim 9,
Predix and IBM teach the system of claim 1.
They further teach:
wherein the performance information includes at least one of: (i) an accuracy, (ii) a precision, and (iii) a level of confidence. ([IBM, p.23] Model evaluation and comparison can focus on accuracy, gains, or accreditation)
Regarding claim 10,
Predix and IBM teach the system of claim 1.
They further teach:
wherein the information about the pool of available algorithms comprises metadata including at least one of: (i) an identifier, (ii) a description, (iii) an implementation type, (iv) a version, (v) input data, (vi) output data, (vii) a resource requirement, (viii) context information, (ix) historical performance data, (x) an [IBM, p.25] the Challengers table contains the following information. Name. Name of the challenger. Label. Label associated with the challenger. Description. A description of the challenger. And [IBM, p.28] Data files information appears for the challengers that were selected from the list of challengers in the Challengers tab)
Regarding claim 11,
Predix and IBM teach:
A method associated with a live environment executing a current algorithm, comprising (see claim 1-a-i) managing, by a lifecycle manager of a deployment platform implemented in an edge portion at an industrial site associated with the live environment, (see claim 1-a-iii) execution of the current algorithm in the live environment to create a data source; (see claim 1-a-iv) receiving, at a performance manager of the deployment platform, an indication of a selected at least one potential replacement algorithm from a pool of available algorithms in an algorithm data; (see claim 1-c-i) managing, by the performance manager, execution of the at least one potential replacement algorithm in a shadow environment using the source data; and (see claim 1-c-ii) reporting, by the performance manager, performance see claim 1-c-iii)
Claims 12, 13, 14, and 16 are directed to method claims performed by the system of 3, 4, 5, and 7, respectively. They are rejected for the same reasons.

Claim 6, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Predix and IBM, and further in view of Chu,(U.S. Patent Publication Number US 2009/0106178 A1, hereafter Chu).
Regarding claim 6 and 15, taking 6 as exemplary,
Predix and IBM teach the system of claim 1.
They further teach: wherein the performance manager manages execution of see claim 1-c-ii)
Predix and IBM do not appear to explicitly recite: “multiple copies”
However, Chu teaches: multiple copies ([0113-0114, and 0119] The training data used to develop the model. The validation data used to control model over fitting... The algorithms chosen to generate the models may need to be validated – Note: the model and validation model are multiple copies)
Predix, IBM, and Chu are analogous in the arts because they discuss optimization of analytical methods.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Predix, IBM, and Chu before him and her, to 
Regarding claim 17,
Predix, IBM, and Chu teach: A non-transitory, computer-readable medium storing program code, the program code executable by a computer processor of an algorithm selection platform to cause the platform to perform ([Chu, 0156-0157]) a method associated with a live environment executing a current algorithm comprising: managing, by a lifecycle manager of a deployment platform implemented in an edge portion at an industrial site associated with the live environment, execution of the current algorithm in the live environment to create a data source; receiving, at a performance manager of the deployment platform, an indication of a selected at least one potential replacement algorithm from a pool of available algorithms in an algorithm data; managing, by the performance manager, execution of the at least one potential replacement algorithm in a shadow environment using the source data; and reporting, by the performance manager, performance information associated with the at least one potential replacement algorithm (see claim 11)
Claims 18, 19, and 20 are directed to product claims performed by the system of 8, 9, and 10, respectively. They are rejected for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON JUNG whose telephone number is (571)272-3386.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/JOON JUNG/Examiner, Art Unit 2121                                                                                                                                                                                                        





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121